Exhibit SURGE GLOBAL ENERGY ANNOUNCES ACQUISITION OF PAWNEE COUNTY, OKLAHOMA PROPERTY SOLANA BEACH, Calif., December 14, 2009 (GLOBE NEWSWIRE) - - On December 8, 2009,Surge Global Energy, Inc. (“Surge”) acquired a 75% working interest (until payout) in four, and up to ten, existing oil and gas wells which had been drilled, and were producing previously, on a 40-acre lease in Pawnee County, Oklahoma for $300,000 under a purchase and equipment lease agreement with Mandalay Energy Resources, LLC. The terms of the agreement provide for the funds to be paid directly to Cavu Resources, Inc. under a turnkey contract to be used for rework and new equipment on the four oil and gas wells. The rework and equipment costs will be repaid to Surge in monthly installments of 75% of net income received from oil and gas purchaser each month up to a total of $40,000 per month until a total of $354,000 is paid in full.
